UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 06-1080



CHARLES O. SKIDMORE,

                                                              Petitioner,

            versus


DIRECTOR,    OFFICE    OF   WORKERS’   COMPENSATION
PROGRAMS,

                                                              Respondent.



On Petition for Review of an Order of the Benefits Review Board
(No. 05-552-BLA)


Submitted: May 16, 2006                               Decided: May 22, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles O. Skidmore, Petitioner Pro Se. Jeffrey Steven Goldberg,
Christian P. Barber, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles O. Skidmore seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).     Our review of the record discloses that the Board’s

decision   is   based    upon   substantial   evidence   and   is   without

reversible error.       Accordingly, we affirm on the reasoning of the

Board.    See Skidmore v. Dir., Office of Workers’ Comp. Prog., No.

05-552-BLA (BRB Nov. 30, 2005).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                   - 2 -